COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      James Jackson III v. The State of Texas

Appellate case number:    01-15-00330-CR

Trial court case number: 1359103

Trial court:              248th District Court of Harris County

         A jury found appellant, James Jackson III, guilty of the felony offense of aggravated
sexual assault and assessed punishment at confinement for sixty years. Appellant’s appointed
trial counsel filed a notice of appeal on appellant’s behalf and a motion to withdraw, which the
trial court granted. The trial court then found that appellant was indigent for the purpose of
“employing appellate counsel and/or paying for a clerk’s and reporter’s record” and appointed
Emily Detoto to represent appellant on appeal. On July 15, 2015, Emily Detoto filed in this
Court a Docketing Statement on appellant’s behalf. See TEX. R. APP. P. 32.2.
        On September 16, 2015, Robert L. Sirianni, Jr., filed a “Notice of Appearance,” stating
that “[n]otice is hereby provided that Robert L. Sirianni, Jr., Esq. with The Law Office of Robert
L. Sirianni, Jr. is designated as lead counsel for Appellant . . . .” The notice, however, is not
signed by appellant or Emily Detoto. See TEX. R. APP. P. 6.1(c) (providing “new attorney and
either the party or the former lead counsel must sign the notice” of new lead counsel).
Accordingly, Emily Detoto remains as appellant’s lead counsel, and we direct the Clerk of this
Court to note Robert L. Sirianni, Jr.’s appearance as counsel for appellant on the docket of this
Court. See TEX. R. APP. P. 6.2.
       Robert L. Sirianni, Jr. has filed a motion for an extension of time to file a brief on
appellant’s behalf. The motion is granted. Appellant’s brief is due to be filed no later than 30
days from the date of this order. See TEX. R. APP. P. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: September 29, 2015